Lore, C. J.:
A majority of the Court hold that any conversation bearing upon the question of insanity and not detailed by the witness in his examination in chief, is admissible at this stage of the case, in rebuttal to the defense of insanity, but it must be confined to that.
Grubb, J.,
concurred.
Spruance, J.,
dissented.
Lore, C. J.,
charging the jury:
Gentlemen of the jury:—Charles W. Jack, the defendant, is charged in this indictment with an assault on James R. Mahaffy with intent to commit murder, alleged to have been made on the thirteenth of October, 1903,
In order to convict of the crime as charged in the indictment, it is incumbent on the State to prove to your satisfaction, beyond a reasonable doubt, that the defendant not only made an assault upon. Mahaffy, but that such assault was made with the intent to kill and murder him. The distinctive features of the crime being (1) the assault, (2) the intent to commit murder.
An assault, is an unlawful attempt to do violence to the person of another with the present means of carrying the intent into effect.
Murder is the unlawful killing of a reasonable creature in being, with malice aforethought either express or implied.
*475Malice is the test of murder. In a legal sense it is the dictate of a wicked, depraved or malignant heart, and of a disposition to do evil.
Bearing in mind the definition of the elements of the crime charged, you are to determine from the evidence whether the crime charged has been committed by the defendant.
The defense set up in this case is insanity. It is claimed that some four years ago the defendant was injured in his head in a game of foot ball, which occasioned concussion of the brain and occasional fainting spells; that for some time prior to the alleged assault the defendant had also been addicted to the excessive use of cocaine; that from these causes his mind was so affected that at the time of the alleged assault he was insane, that is, so demented as not to be criminally responsible for his actions. This, if true, is a complete defense, and you should acquit him. The law regards a person in such mental condition incapable of committing crime.
Insanity may be either total or partial in its character. It may be either permanent or temporary in duration.
Where insanity of a permanent character is once established by the evidence, it is presumed to continue until the contrary is proven satisfactorily; but if the insanity be of a temporary character, no such presumption arises.
To exempt a person from responsibility for crime, the insanity must be of such a character as either to deprive him of the capacity to distinguish between right and wrong in respect to the particular act committed, or to deprive him of sufficient will power to choose whether he would do the act or refrain from it.
So long as a person has capacity to distinguish between the right and wrong in the particular act, and has will power to do it or not to do it, he will be held criminally responsible; even though the mind is subject to hallucinations, melancholy, exhilaration, or is otherwise affected from the use of cocaine, intoxicants or any other cause.
In considering the defense of insanity, you must direct your *476attention to the time of the alleged assault particularly; for while much testimony has been admitted as to the mental condition of the defendant both before and after that time, it was admitted only with the view to throw light upon that precise time and event. If he was sane at the time of the alleged assault, he is responsible; it matters not what may have been his condition at any other time or place.
Every person is presumed to be sane until the contrary is proved to the satisfaction of the jury.
Insanity being a matter of defense, the burden of showing it is upon the defendant. It must be proved as a fact to the satisfaction of the jury. If the proof does not arise out of the evidence offered by the State, the defendant must so establish it by distinct evidence. Evidence tending to show the absence of motive may be considered by you in determining the question of the insanity of the accused, if any such evidence there be.
Should you be satisfied from the evidence that at the time of the alleged assault the defendant was insane, as we have heretofore defined it, you should acquit him on the ground of insanity, and so return your verdict. If, on the other hand, you find that he was then sane, and that he made the assault with intent to commit murder, you should find him guilty.
Upon a careful and conscientious consideration of all the evidence, if you entertain a reasonable doubt as to the guilt of th.e defendant, such doubt should enure to his acquittal. It must, however, be a reasonable doubt growing out of the evidence, and such as your judgment and conscience compel you to entertain.
Verdict, guilty.